DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 4-10, the cited prior art of record does not teach or fairly suggest an apparatus along with other claim features “wherein the lighting elements are capable of adjustment by transitioning between colors by smoothly interpolating intermediate colors between an initial state color to a target state color, the intermediate colors, the initial state color, and the target state color representing potential output colors of the light output of the lighting device; wherein the controller circuit is further adapted to adjust the ambient light level responsive to lighting outputs that are in a transition state, 103220764.1- 2 -Application No. 16/788,006Docket No.: NROR.P0529US/1001113375 Reply to Office Action of August 25, 2021(56083037-17US) wherein the one or more internal light sensors are configured to generate one or more internal light sensor readings at different output colors in a constant ambient brightness setting, the one or more internal light sensor readings recorded as one or more calibration values; and wherein the processor is further configured to: determine one or more time periods where a light output of the lighting device is known and stable; obtain a measurement from a light sensor of the one or more internal light sensors at different available output colors; determine a calibration value of the one or more calibration values corresponding to the measurement from the light sensor by interpolating the calibration value if a current output color does not have a direct calibration value among the different available output colors; scale the calibration value with a current user brightness setting value; subtract the calibration value from the measurement to provide the adjusted ambient light level; and generate signals adapted for controlling the light output of the lighting device during the transition state based at least on the adjusted ambient light level.” as recited in claim 1.
In regards to claims 11 and 14-19, the cited prior art of record does not teach or fairly suggest an method along with other claim features “wherein the lighting elements are capable of adjustment by transitioning between colors by smoothly interpolating intermediate colors between an initial state color to a target state color, the intermediate colors, the initial state color, and the target state color representing potential output colors of the light output of the lighting device; wherein the method includes adjusting the ambient light level responsive to lighting outputs that are in a transition state; wherein the method further comprises: determining one or more time periods where a light output of the lighting device is known and stable; obtaining a measurement from a light sensor of the one or more internal light sensors; determining a calibration value of the one or more calibration values corresponding to the measurement from the light sensor by interpolating the calibration value if a current output color does not have a direct calibration value among the different available output colors; scaling the calibration value with a current user brightness setting value; subtracting the calibration value from the measurement to provide the adjusted ambient light level; and generating signals adapted for controlling the light output of the lighting device during the transition state based at least on the adjusted ambient light level.” as recited in claim 11.
In regards to claim 20, the cited prior art of record does not teach or fairly suggest an apparatus along with other claim features “wherein the lighting elements are capable of adjustment by transitioning between colors by smoothly interpolating intermediate colors between an initial state color to a target state color, the intermediate colors, the initial state color, and the target state color representing potential output colors of the light output of the lighting device; wherein the method includes adjusting the ambient light level responsive to lighting outputs that are in a transition state; wherein the method further comprises: determining one or more time periods where a light output of the lighting devices is known and stable; obtaining a measurement from a light sensor of the one or more internal light sensors; determining a calibration value of the one or more calibration values corresponding to the measurement from the light sensor by interpolating the calibration value if a current output color does not have a direct calibration value among the different available output colors; scaling the calibration value with a current user brightness setting value; subtracting the calibration value from the measurement to provide an adjusted ambient light level; and 103220764.1- 7 -Application No. 16/788,006Docket No.: NROR.P0529US/1001113375 Reply to Office Action of August 25, 2021(56083037-17US) generating signals adapted for controlling the light output of the lighting device during the transition state based at least on the adjusted ambient light level.” as recited in claim 20.
The claim in the application are deemed to be directed to an nonobvious improvement over Chemel et al [US 2012/0235579 A1] who teaches an ambient light sensor detects the ambient light level and generates an ambient light sensor signal representative of the ambient light level. Dimmable illumination is generated at a first dimming level, based on the ambient light level, corresponding to the active state and a second dimming level corresponding to the inactive state. A transition delay time between an onset of the inactive state and a transition between the first dimming level and the second dimming level may be controlled. The first dimming level, the second dimming level, and/or the transition delay time may be variably set or controlled locally or via a remote device.
The primary reason of allowance of the claims is improvement with wherein the lighting elements are capable of adjustment by transitioning between colors by smoothly interpolating intermediate colors between an initial state color to a target state color, the intermediate colors, the initial state color, and the target state color representing potential output colors of the light output of the lighting device; wherein the controller circuit is further adapted to adjust the ambient light level responsive to lighting outputs that are in a transition state,   wherein the one or more internal light sensors are configured to generate one or more internal light sensor readings at different output colors in a constant ambient brightness setting, the one or more internal light sensor readings recorded as one or more calibration values; and wherein the processor is further configured to: determine one or more time periods where a light output of the lighting device is known and stable; obtain a measurement from a light sensor of the one or more internal light sensors at different available output colors; determine a calibration value of the one or more calibration values corresponding to the measurement from the light sensor by interpolating the calibration value if a current output color does not have a direct calibration value among the different available output colors; scale the calibration value with a current user brightness setting value; subtract the calibration value from the measurement to provide the adjusted ambient light level; and generate signals adapted for controlling the light output of the lighting device during the transition state based at least on the adjusted ambient light level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844